United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.F., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Ashville, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-642
Issued: November 10, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 6, 2009 appellant filed a timely appeal from a September 30, 2008 schedule
award decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant has more than a 15 percent binaural loss of hearing, for
which he received a schedule award.
On appeal, appellant contends that he has greater impairment and difficulty in
understanding people.
FACTUAL HISTORY
By decision dated September 6, 2002, the Office, in File No. xxxxxx435, granted
appellant a schedule award for 15 percent binaural loss of hearing causally related to factors of
his federal employment in his capacity as a heavy mobile equipment mechanic. On April 21,
2008 appellant filed a new occupational disease claim alleging additional hearing loss as a result

of his federal employment.
The employing establishment noted that he retired on
November 2, 2007. During the period 2002 until his retirement, appellant’s exposure to noise
showed a lack of duration and intensity sufficient to have caused additional loss. The Office
assigned the claim File No. xxxxxx540.
By letter dated May 2, 2008, the Office asked appellant to submit further information. In
response, appellant submitted results of hearing tests conducted at the employing establishment
from February 16, 2005 to November 2, 2007.
By letter dated August 11, 2008, the Office referred appellant to Dr. Dennis G. Pappas,
Jr., a Board-certified otolaryngologist, for a second opinion. On September 4, 2008 Dr. Pappas
noted that appellant complained of worsening hearing and continuous ringing (tinnitus). He
diagnosed sensorineural hearing loss due to appellant’s employment. However, Dr. Pappas
noted that there was no appreciable change in hearing in either ear when the audiogram of
September 4, 2008 was compared to a hearing test obtained on February 13, 2001. Air testing
for the right ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second (cps)
revealed decibel losses of 20, 20, 50 and 55 respectively. Air testing for the left ear at frequency
levels of 500, 1,000, 2,000 and 3,000 cps revealed decibel losses of 15, 20, 50 and 55,
respectively. Applying the A.M.A., Guides to the September 4, 2008 audiogram testing at
frequency levels of 500, 1,000, 2,000 and 3,000 cps for the right ear, when added together and
divided by 4, equals an average hearing loss of 36.25 decibels. Subtracting the 25 decibel fence
and multiplying the 11.25 remainder by 1.5 equals a hearing loss of 16.875 percent. With regard
to the left ear, testing at frequency levels of 500, 1,000, 2,000 and 3,000 cps yielded an average
hearing loss of 38.75. Subtracting the 25 decibel fence and multiplying the 13.75 remainder by
1.5 yields a 20.625 percent hearing loss in appellant’s right ear. To determine binaural hearing
loss, the 16.875 loss in the right ear is multiplied by 5 which yields a product of 84.375 which is
then added to the hearing loss in the left ear of 20.625 to equal 105 which is divided by 6 in order
to equal a 17.5 percent binaural hearing loss. Dr. Pappas thus calculated appellant’s hearing loss
as 16.9 percent on the right and 20.7 percent on the left, or a 17.5 percent binaural hearing loss.
By decision dated September 30, 2008, the Office denied appellant’s claim for an
additional hearing loss.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.1 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice under the law, good administrative practice requires the use of uniform
standards applicable to all claimants. The implementing regulations have adopted the American
Medical Association, Guides to the Evaluation of Permanent Impairment as the appropriate

1

The Act provides that, for complete, or 100 percent loss of hearing in one ear, an employee shall receive 52
weeks’ compensation. For complete loss of hearing of both ears, an employee shall receive 200 weeks’
compensation. 5 U.S.C. § 8107(c)(13) (2000).

2

standard for evaluating schedule losses.2 Effective February 1, 2001, schedule awards are
determined in accordance with the A.M.A., Guides (5th ed. 2001).3
Using the frequencies of 500, 1,000, 2,000 and 3,000 cps, the losses at each frequency are
added up and averaged.4 Then, the fence of 25 decibels is deducted because, as the A.M.A.,
Guides points out, losses below 25 decibels result in no impairment in the ability to hear
everyday speech under everyday conditions.5 The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss.6 The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five and then added to the greater loss and the total is divided by six to arrive at the amount of
the binaural hearing loss.7
Proceedings under the Act are not adversarial in nature, nor is the Office a disinterested
arbiter. While appellant has the burden to establish entitlement to compensation, the Office
shares responsibility in the development of the evidence.8 Once the Office has begun an
investigation of a claim, it must pursue the evidence as far as reasonably possible.9 When the
Office refers appellant for a second opinion examination and the physician’s report does not
adequately address the issues at hand, the Office has a responsibility to secure a report on the
relevant issues.10
ANALYSIS
In the instant case, appellant received a schedule award for 15 percent binaural hearing
loss. He claimed an increased impairment and the Office referred him to Dr. Pappas for
evaluation of whether his employment caused or contributed to additional hearing loss.
Dr. Pappas opined that there was no appreciable change in hearing in either ear when he
compared the February 2001 study to the study obtained on September 4, 2008. However, he
also noted that appellant had a hearing impairment of 16.9 percent in his right ear, 20.7 percent
in his left ear, for a binaural hearing impairment of 17.5 percent. Although Dr. Pappas stated
that there was no appreciable change in hearing in either ear, he obtained audiological tests
results indicating a greater hearing loss than the 15 percent previously awarded. He also advised
2

20 C.F.R. § 10.404.

3

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 (June 2003).

4

A.M.A., Guides 250 (5th ed. 2001).

5

Id.

6

Id.

7

Id.

8

John J. Carlone, 41 ECAB 354, 359-60 (1989).

9

Edward Schoening, 41 ECAB 277, 282 (1989).

10

Peter C. Belkind, 56 ECAB 581 (2005). See also Robert Kirby, 51 ECAB 474, 476 (2000).

3

that appellant complained of tinnitus. However, Dr. Pappas never addressed whether tinnitus
was a factor to be considered in rating appellant’s permanent impairment.11
As the Office undertook development of the medical evidence by referring appellant to
Dr. Pappas for a second opinion examination, it had an obligation to secure, if necessary,
clarification of the physician’s opinion.12 Accordingly, the case will be remanded for the Office
to further develop the medical evidence with regard to the extent of permanent impairment due
to appellant’s accepted hearing loss.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 30, 2008 is vacated and the case is remanded for
further development of the medical evidence.
Issued: November 10, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

The A.M.A., Guides allows for compensation of up to five percent for tinnitus in the presence of measurable
hearing loss if the tinnitus impacts the ability to perform activities of daily living. See A.M.A., Guides 246; S.G., 58
ECAB ___ (Docket No. 07-30, issued February 26, 2007); Leslie M. Mahin, 55 ECAB 311 (2004).
12

Id.

4

